DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/449,115 filed on 9/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ducher (WO 2018/134634) in view of Risse (WO 2017/157502).


Regarding claim 1, Ducher teaches:
 A transport refrigeration system ([0029]: Fig. 1 is a transport refrigeration system) comprising:
 a trailer system (trailer system 100) comprising a vehicle (vehicle 102) connected to a transport container (transport container 106); 
an electric generation device (electric generation device 340) operably coupled to a wheel axle ([0043]: mechanical linkage, such as a drive shaft) of the trailer system, the electric generation device configured to generate electrical power from the rotational energy of the wheel axle ([0043]: the electric generation device 340 generate electrical power from engine 320; the electric generation device connected to the engine 320 through drive shaft) to charge an energy storage device (battery 350) when the electric generation device is activated ([0043]:The electric generation device 340 will then use the generated electrical power to charge the battery 350); 
an energy management system (energy management system 300) for providing power to a transportation refrigeration unit (refrigeration unit 22-[0043]) of the trailer system, the energy management system comprising an energy controller (communication interface module CIM 310) in communication with at least one of the electric generation device, the energy storage device (Fig. 1A shows the CIM 310 in communication with the electric generation device 340, the battery 350 and the brakes 103), and an electronic braking unit (brake 103); 
the electronic braking unit in communication with the energy controller (Fig. 1A shows the CIM 310 in communication with the brake 103), wherein at least one of the electronic braking unit and the energy controller is configured to modify the operation of the electric generation device ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater).  
Ducher doesn’t explicitly teach an anti-lock braking system comprising the brake.
However, Risse teaches an electronic brake system with at least one antilock control or a stability control. Wherein the anti-skid control or stability control may be active. Further, algorithms for anti-skid control and stability control of the service brakes 22 are stored in the ECU 17.
Given the teaching of Risse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the transport refrigeration system of Ducher with anti-lock or anti-skid braking system in order to control the service brake.

Regarding claim 2, Ducher teaches:
The transport refrigeration system of claim 1, wherein the electric generation device is directly or indirectly coupled to the wheel axle ([0043]: the electric generation device 340 generate electrical power from engine 320; the electric generation device connected to the engine 320 through drive shaft; thus coupled to drive shaft).
    
Regarding claim 4, Ducher teaches:
The transport refrigeration system of claim 1, wherein at least one of the electric generation device, the energy controller and the electronic braking unit is communicably coupled to a sensor (sensor system 360) for detecting at least one of torque and rotational velocity ([0045]: deceleration of the vehicle), of the wheel axle.
  
Regarding claim 5, Ducher teaches:
The transport refrigeration system of claim 4, wherein the energy controller is configured to have a predetermined operating limit corresponding to at least one of torque, rotational velocity, and time ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration, thus operational limit corresponding to rotational velocity).
  
Regarding claim 6, Ducher teaches:
The transport refrigeration system of claim 5, wherein at least one of the electronic braking unit and the energy controller is configured to initiate an electric generation device control action when the at least one of a predetermined operating limit is exceeded ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration, thus control action initiated) and an ABS braking event is triggered. 
  
Regarding claim 7, Ducher teaches:
 The transport refrigeration system of claim 6, wherein a control action comprises at least one of, increasing the torque of the electric generation device, decreasing the torque of the electric generation device, maintaining the current operating condition of the electric generation device ([0047]: sensor 364 detect a deceleration and CIM controls and activates the electric generation device 340 when the deceleration is greater).
  
Regarding claim 8, Ducher teaches:
 The transport refrigeration system of claim 1, wherein the energy storage device includes at least one of a battery (battery 350), and a fuel cell.
  
Regarding claim 9, Ducher teaches:
The transport refrigeration system of claim 1, wherein the electric generation device includes at least one of a permanent magnet AC generator, an asynchronous AC generator, a synchronous AC generator, and an engine driven DC generator ([0043]:  In an embodiment, the electric generation device 340 may, for example, be a permanent magnet AC generator or a synchronous AC generator).

  Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ducher (WO 2018/134634) in view of Risse (WO 2017/157502) further in view of Burns (US 2008/0174174).

Regarding claim 3, Ducher teaches:
The transport refrigeration system of claim 2, wherein a gearbox ([0043]: gearbox) is operably coupled to the electric generation device ([0043]: For example, a drive shaft of the engine drives a drive shaft of the electric generation device 340).
Ducher doesn’t explicitly teach the gearbox coupled between the electric generation device and a differential, wherein the differential is operably coupled to the wheel axle and the gearbox. 
However, Burns in Fig. 1 shows a differential gear box 140 coupled between the generator (interpreted as the electric generation device) and the wheel  axle.
Given the teaching of Burns, it would have been obvious to a person having an ordinary skill in the art to provide the trailer of Ducher with differential gear coupled to the wheel axle and the electric generation device in order to allow for the wheels to travel at different speeds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 is/are rejected under 35 U.S.C. 102(a)(1)as being taught by Ducher (WO 2018/134634).


Regarding claim 10, Ducher teaches:
A method of operating a transport refrigeration system ([0029]: Fig. 1 is a transport refrigeration system) comprising a trailer system (trailer system 100) having vehicle (vehicle 102) connected to a transport container (transport container 106), the method comprising:
 	operating an electric generation device (electric generation device 340) operably connected to at least one of a wheel of the transport refrigeration system and a wheel axle ([0043]: mechanical linkage, such as a drive shaft) of the transport refrigeration system for harvesting kinetic energy from the operation of the trailer system ([0015]: transferring rotational energy from engine to the electric generation device), wherein the at least one wheel is operably connected to an electronic braking unit (brake 103); 
storing at least one electric generation device predetermined operating limit in an energy controller ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration; [0045]: storage device), the energy controller coupled to the electric generation device and the electronic braking unit (Fig. 1A shows the CIM 310 in communication with the electric generation device 340, the battery 350 and the brakes 103); 
measuring with the energy controller, an operating condition associated with at least one of the electric generation device and the electronic braking unit ([0045]: The communication interface module 310 is configured to activate the electric generation device 340 when the sensor system 360 detects at least one of the deceleration of the vehicle 102; brake 103 on the wheel of the vehicle);
 comparing with the energy controller, the at least one predetermined operating limit to the at least one measured operating condition ([0047]: The communication interface module 310 is configured to activate the electric generation device 340 when the deceleration is greater than a selected deceleration);
 determining whether the at least one measured operating condition exceeds the at least one predetermined operating limit ([0047]: The communication interface module 310 is configured to activate the electric generation device 340 when the deceleration is greater than a selected deceleration); and 
performing a control action when the measured operating condition exceeds the at least one predetermined operating limit ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration, thus control action initiated).  

Regarding claim 11, Ducher teaches:
 The method of claim 10, wherein a predetermined operating limit comprises at least one of time, a time interval, torque and/or rotational velocity associated with at least one of the electric generation device and the electronic braking unit ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration, thus operational limit corresponding to rotational velocity).
  
Regarding claim 12, Ducher teaches:
 The method of claim 10, wherein the operating condition comprises at least one of time, a time interval, the torque of the electric generation device, and the rotational velocity associated with at least one of the electric generation device and electronic braking unit ([0047]: the CIM 310 is configured to activate the electric generation device 340 when deceleration is greater than a selected deceleration, thus operational limit corresponding to rotational velocity).
  
Regarding claim 13, Ducher teaches:
The method of claim10, wherein the control action comprises at least one of increasing torque of the electric generation device, decreasing the torque of the electric generation device, or maintaining the current operating condition of the electric generation device  ([0047]: sensor 364 detect a deceleration and CIM controls and activates the electric generation device 340 when the deceleration is greater).
  
Regarding claim 14, Ducher teaches:
The method of claim 10, wherein the electric generation device includes at least one of a permanent magnet AC generator, an asynchronous generator, a synchronous AC generator, and an engine driven DC generator ([0043]:  In an embodiment, the electric generation device 340 may, for example, be a permanent magnet AC generator or a synchronous AC generator).
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/15/2022


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846